UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT CHATTANOOGA
UNITED STATES OF AMERICA )
)
) 1:19-cr-55
v. )
) Judge Collier/Lee
DAWN EAVES )

PLEA AGREEMENT

The United States of America, by the United States Attomey for the Eastern District of
Tennessee, and the defendant, Dawn Eaves, and the defendant’s attorney, Daniel J. Ripper, have
agreed upon the following:

1. The defendant will plead guilty to the following count in the indictment:

Count _One (lesser included offense): Conspiracy to distribute 5 grams or more of
methamphetamine (actual) and 50 grams or more of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule I controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1), 841(b)(1)(B), and 846. The punishment for this offense is as
follows:

Count One (lesser included offense — 21 U.S.C. 8§ 846, 841 (a)(1) and (b)(1)(B))

Imprisonment for not less than 5 years and not more than 40 years; a fine of up to $5,000,000;
supervised release for a period of at least 4 years; and a $100 special assessment.

In the event the defendant has sustained a qualifying conviction for a prior serious drug felony
or a serious violent felony and the United States seeks to enhance the defendant's sentence pursuant
to 21 U.S.C. § 851, the punishment for this offense would be: imprisonment for not less than 10

years and up to life; a fine of up to $8,000,000; supervised release for a period of at least 8 years; and

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Pagelof8 PagelD #: 1265

 
a $100 special assessment.

2. There are no remaining counts against the defendant in the indictment.

3. | The defendant has read the indictment, discussed the charges and possible defenses with
defense counsel, and understands the crime(s) charged. The defendant is pleading guilty because
the defendant is in fact guilty. In order to be guilty, the defendant agrees that each of the following
elements of the crime(s) must be proved beyond a reasonable doubt:

Count One (lesser included offense) (21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B))

a. Two or more persons conspired to distribute methamphetamine;
b. | The defendant knowingly and voluntarily joined the conspiracy; and
c. The conspiracy involved 5 grams or more of methamphetamine (actual) or 50

grams or more of a mixture and substance containing a detectable amount of
methamphetamine.

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts one Court to ensure a fair and appropriate sentence in this case.

© oct: obew DA.
a. Battech Nevember20 17 and February 2019, Dawn Eaves conspired with co-
defendants and others to distribute methamphetamine in the Eastern District of Tennessee.

Ms. Eaves’ primary role in the conspiracy was to introduce co-conspirators to a major source

of supply of methamphetamine. She also obtained methamphetamine from co-conspirators

and distributed the methamphetamine to others in and around McMinn County, Tennessee.

b. On September 18, 2018, law enforcement agents interviewed Eaves after

advising her of her Miranda rights. Eaves agreed to speak to law enforcement, and explained

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Page 2of8 PagelD #: 1266
that she introduced her co-conspirators to their initial source of methamphetamine supply, in
the Knoxville area. She set up two initial methamphetamine deals between a co-conspirator
and this source of supply: the first was a four-ounce purchase of methamphetamine for
$2,000, and the second was a six-ounce purchase of methamphetamine for $2,400.

C. In addition to introducing her co-conspirators to their source of supply of
methamphetamine, Eaves admits that she sold at least once ounce of methamphetamine on yyy
behalf a co-conspirator, whit L, cane freve Ieee ratial Sf guace yr pense

d. The defendant admits that she conspired with one or more other people to .
distribute at least 5 grams or more of methamphetamine (actual) or 50 grams or more of a
mixture and substance containing a detectable amount of methamphetamine.

& All of these events occurred in the Eastern District of Tennessee.

5. The defendant understands that by pleading guilty the defendant is giving up several
rights, including:

a. the right to plead not guilty;

b. the right to a speedy and public trial by jury;

é, the right to assistance of counsel at trial;

d. the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

é. the right to confront and cross-examine witnesses against the defendant;

. the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

g. the right not to testify and to have that choice not used against the defendant.

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Page 3of8 PagelD #: 1267
6. The parties agree that the appropriate disposition of this case would be the following as
to each count:

a. The Court may impose any lawful term(s) of imprisonment, any lawful fine(s),

and any lawful term(s) of supervised release up to the statutory maximum(s);

b. The Court will impose special assessment fees as required by law; and

c. The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the Court,
and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s guilty
plea(s). The defendant understands that the sentence in this case will be determined by the Court
after it receives the presentence report from the United States Probation Office and any information
presented by the parties. The defendant acknowledges that the sentencing determination will be
based upon the entire scope of the defendant’s criminal conduct, the defendant’s criminal history, and
pursuant to other factors and guidelines as set forth in the Sentencing Guidelines and the factors set
forth in 18 U.S.C. § 3553.

7. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move, at
or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any

conduct or make any statements that are inconsistent with accepting responsibility for the defendant’s

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Page 4of8 PagelD #: 1268

 
offense(s), including violations of conditions of release or the commission of additional offenses prior
to sentencing, the United States will be free not to make such motion or to withdraw such motion if
already made, and will be free to recommend to the Court that the defendant not receive any offense
level reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing Guidelines,

8, The defendant agrees to pay the special assessment in this case prior to sentencing.

9, The defendant agrees that the court shall order restitution, pursuant to any applicable
provision of law, for any loss caused to: (1) the victim(s) of any offense charged in this case
(including dismissed counts); and (2) the victim(s) of any criminal activity that was part of the same
course of conduct or common scheme or plan as the defendant’s charged offense(s).

10. Financial Obligations. The defendant agrees to pay all fines and restitution imposed by
the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the authority
to establish payment schedules to ensure payment of the fine and/or restitution. The defendant
further agrees to cooperate fully in efforts to collect any financial obligation imposed by the Court by
set-off of federal payments, execution on non-exempt property, and any other means the United States
deems appropriate. The defendant and counsel also agree that the defendant may be contacted post-
judgment regarding the collection of any financial obligation imposed by the Court without notifying
the defendant's counsel and outside the presence of the defendant's counsel. In order to facilitate the
collection of financial obligations to be imposed with this prosecution, the defendant agrees to
disclose fully all assets in which the defendant has any interest or over which the defendant exercises

control, directly or indirectly, including those held by a spouse, nominee, or other third party. In

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Page5of8 PagelD #: 1269

 
furtherance of this agreement, the defendant additionally agrees to the following specific terms and
conditions:

a. If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attomey’s Office, in a form it provides and as it
directs. The defendant promises that such financial statement and disclosures will be
complete, accurate, and truthful.

b. The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any
financial obligation imposed by the Court.

c. If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney's office to permit the U.S. Attomey’s
Office to obtain financial and tax records of the defendant.

11. The defendant will not, whether directly or by a representative, request or receive from
any department or agency of the United States any records pertaining to the investigation or
prosecution of this case, including, without limitation, any records that may be sought under the
Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974, 5 U.S.C. Section
552a.

12. This agreement becomes effective once it is signed by the parties and is not contingent
on the defendant's entry of a guilty plea. If the United States violates the terms of this agreement,
the defendant will have the right to withdraw from this agreement. If the defendant violates the
terms of this agreement in any way (including but not limited to failing to enter guilty plea(s) as

agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any court order or any

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Page 6of8 PagelD #: 1270

 
local, state or federal law pending the resolution of this case), then the United States will have the
right to void any or all parts of the agreement and may also enforce whatever parts of the agreement
it chooses. In addition, the United States may prosecute the defendant for any and all federal crimes
that the defendant committed related to this case, including any charges that were dismissed and any
other charges which the United States agreed not to pursue. The defendant expressly waives any
statute of limitations defense and any constitutional or statutory speedy trial or double jeopardy
defense to such aprosecution. The defendant also understands that a violation of this plea agreement
by the defendant does not entitle the defendant to withdraw the defendant's guilty plea(s) in this case.

13. The United States will file a Supplement in this case, as is routinely done in every case,
even though there may or may not be any additional terms. If additional terms are included in the
Supplement, they are hereby fully incorporated herein.

14. This plea agreement constitutes the full and complete agreement and understanding
between the parties concerning the defendant’s guilty plea to the above-referenced charge(s), and
there are no other agreements, promises, undertakings, or understandings between the defendant and
the United States. The parties understand and agree that the terms of this plea agreement can be
modified only in writing signed by all of the parties and that any and all other promises,
representations, and statements whether made before, contemporaneous with, or after this agreement,

are null and void.

SIGNATURES ON NEXT PAGE

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Page 7of8 PagelID#: 1271

 
J. DOUGLAS OVERBEY

 

 

UNITED STATES ATTORNEY
/a0 » VA TIS
Date Yoseph G. DeGaetano

Assistant United States Attorney

2 |BO SQduy Cases

 

 

 

Date
Defendant
1420 Bulla
Date / ~ / Daniel J. Ripper

Attomey for the Défendant

Case 1:19-cr-00055-CLC-SKL Document 133 Filed 01/07/20 Page 8of8 PagelD #: 1272
